DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided evidence or support for asserting that the compounds do not belong to a recognized class of chemical compounds and thus has not fully met the burden of showing that the unity of invention is not fulfilled.  This is not found persuasive because the claimed invention does not satisfy the requirement of unity of invention as there is not a special technical feature that defines a contribution over the prior art.  The restriction requirement stated on page 6 that unity of invention is not met due to the presence of prior art references as cited in the international search report.  Furthermore, as evidenced by the current office action, it is maintained that the unity of invention requirement is not met.
The requirement is still deemed proper and is therefore made FINAL.
3.	The election of species requirement is withdrawn.  The full scope of the elected Group I was searched and examined.
Status of Claims
4.	Claims 1-10, 12, 15 and 16 belong to Group I and are thus elected.  Claims 11, 13 and 14 are withdrawn.  Of the elected claims, claims 1, 5-8 are rejected and claims 2-4, 9, 10, 12, 15 and 16 are objected to.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on November 16, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 882260-92-6 (
    PNG
    media_image1.png
    170
    147
    media_image1.png
    Greyscale
).  The reference has a date of 2006 which antedates the present claims having an effective filing date of May 15, 2019 with priority claim to foreign application dated May 18, 2018.  The compound corresponds to the present claims in the following manner:  R1=CN; R2=SMe; R3=R4=H; n=2.
8.	Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 26461-42-7 (
    PNG
    media_image2.png
    139
    139
    media_image2.png
    Greyscale
).  The reference has a date of 1984 which antedates the present claims having an effective filing date of May 15, 2019 with priority claim to foreign application dated May 18, 2018.  The compound corresponds to the present claims in the following manner:  R1=R2=A; R3=R4=H; n=3.
9.	Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 26461-40-5 (
    PNG
    media_image3.png
    131
    162
    media_image3.png
    Greyscale
).  The reference has a date of 1984 which antedates the present claims having an effective filing date of May 15, 2019 with priority claim to foreign application dated May 18, 2018.  The compound corresponds to the present claims in the following manner:  R1=R2=A; R3=R4=H; n=2.
10.	Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 18221-86-8 (
    PNG
    media_image4.png
    133
    128
    media_image4.png
    Greyscale
).  The reference has a date of 1984 which antedates the present claims having an effective filing date of May 15, 2019 with priority claim to foreign application dated May 18, 2018.  The compound corresponds to the present claims in the following manner:  R1=R2=A; R3=R4=H; n=1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626